DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s response received on July 28, 2021.  Claims 1-20 are pending.


Claim Interpretation

The previous 112(f) interpretation has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 101

The previous 101 rejections have been withdrawn in light of Applicant’s amendment.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Braun et al. (US 2018/0232878) and  Reiner (US 2009/0279672).
Regarding claim 1, Braun et al. discloses a system, comprising: 
a memory that stores computer executable components (“Storage device 1278 stores program code of control program 1280” at paragraph 0069, line 1); and 
a processor that executes computer executable components stored in the memory (“One or more processing units 1276 may execute control program 1280 to cause system 1275 to perform any one or more of the processes described herein” at paragraph 0069, line 2), wherein the computer executable components comprise: 
a machine learning component that generates, based on a convolutional neural network (“Network 120 may comprise any type of learning network that is or becomes known, including but not limited to a convolutional neural network” at paragraph 0026, line 1), motion probability data indicative of a probability distribution of a degree of motion for medical imaging data generated by a medical imaging device (“In operation, the trained network receives an image and outputs a motion score” at paragraph 0019, 
a scoring component that determines motion score data for the medical imaging data based on the motion probability data (“network 320 receives images Images.sub.(1-n)C(1-m) which were generated by motion corruption component 200 based on Images.sub.(1-n) and determines motion scores for each received image” at paragraph 0034, line 5).
Braun et al. does not explicitly disclose context data indicative of a context associated with the medical imaging data with respect to a medical condition or a patient identity, wherein the context indicates a degree of criticality of accuracy of a scan of an anatomical region associated with the patient identity by the medical imaging device.
Reiner teaches a system in the same field of endeavor of medical image scoring, comprising:
a memory that stores computer executable components (“a memory 109 with a program 110 having a data structure 111, and/or other components” at paragraph 0037, line 6); and 
a processor that executes computer executable components stored in the memory (“processor 106 may access the memory 109 in which may be stored at least one sequence of code instructions that may include the program 110 and the data structure 111 for performing predetermined operations” at paragraph 0041, line 4) wherein the computer executable components comprise: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the QA metrics as taught by Reiner in the system of Braun et al. to be able to adapt the quality evaluation based upon the conditions of the imaging study being conducted.
claim 3, Braun et al. discloses a system wherein the scoring component calculates a normalized expected value of the probability distribution to generate the motion score data (“As shown in FIG. 4, the loss associated with the processing of Image.sub.3C7 is equal to the difference between the motion score output by network 320 based on Image.sub.3C7 and the l.sub.2-norm of Image.sub.3C7 normalized by the l.sub.2-norm of Image.sub.3. In this regard, the l.sub.2-norm of Image.sub.3C7 normalized by the l.sub.2-norm of Image.sub.3 is considered the ground truth motion score for Image.sub.3C7” at paragraph 0035, line 7).
Regarding claim 4, Braun et al. discloses a system wherein the machine learning component generates first motion probability data for a first medical image associated with the anatomical region and second motion probability data for a second medical image associated with the anatomical region (“network 320 receives images Images.sub.(1-n)C(1-m) which were generated by motion corruption component 200 based on Images.sub.(1-n) and determines motion scores for each received image. Loss layer component 330 determines a loss by comparing the motion scores to "ground truth" motion scores. In the illustrated embodiment, the ground truth motion scores are calculated based on each image of Images.sub.(1-n)C(1-m) and its corresponding image of Images.sub.(1-n).” at paragraph 0034, line 5).
Regarding claim 5, Braun et al. discloses a system wherein the scoring component determines the motion score data based on a comparison of the first motion probability data and the second motion probability data (“training of network 320 involves determining a loss based on the output of network 320 and iteratively modifying network 320 based on the loss until the loss reaches an acceptable level or training 
Regarding claim 8, the Braun et al. and Reiner combination discloses a system wherein the scoring component modifies initial motion score data to generate the motion score data based on the context data indicative of the context that indicates the degree of criticality of the accuracy of the scan of the anatomical region associated with the patient identity and based on a weight value associated with the degree of criticality, wherein the context relates to a scan type of the scan, a medical purpose of the scan, and a medical history associated with the patient identity (“The directly acquired QA data measurements obtained by the QA sensor 300, 308 are then analyzed by the program 110 by comparing the measured values against established QA norms, which are statistically defined as within normal limits, based upon a number of variables contained within the QA database 113. These variables can include (but are not limited to) the anatomic region being imaged (e.g., breast), the modality utilized (e.g., mammography), patient physical characteristics (e.g., breast size and tissue composition) and clinical indication (e.g., re-evaluate mass)” Reiner at paragraph 0093, line 9; “These individual QA scores can also be incorporated by the program 110 into a comprehensive QA score, which selectively weights the individual QA metrics based on criticality to overall image quality, and creates a mathematical score tied to overall image quality” Reiner at paragraph 0094, last sentence), wherein, based on the context, the degree of criticality of the accuracy of the scan is determined from a group of 
Regarding claim 9, the Braun et al. and Reiner combination discloses a system wherein the computer executable components further comprise: 
an alert component that transmits an alert in response to a determination that the motion score data satisfies a defined criterion that indicates an impermissibly high degree of motion associated with the medical imaging data obtained from the scan (“Quality evaluation component 140 may evaluate these scores (e.g., by comparing the scores against score thresholds corresponding to each type of motion score) and output an Acceptable or Unacceptable indicator based on the comparison” Braun et al. at paragraph 0024, line 2; “failing QA scores (i.e., greater than 2 SD of the mean) in red” Reiner at paragraph 0094, line 7) and
an image quality component that, in response to the alert indicating the impermissibly high degree of motion associated with the medical imaging data obtained from the scan, initiates a rescan of the anatomical region associated with the patient identity by the medical imaging device (“In the event of an exam QA Fail, the individual acquisition parameters will be modified by the program 110 (using QA database 113), based on the analysis of the sub-optimal QA metrics (e.g., poor contrast resolution) as in step 407. The technologist will then be provided with three (3) options for proceeding: 1) accept the program 110 derived modification of acquisition parameters and reacquire 
Regarding claim 10, Braun et al. discloses a method, comprising: 
employing, by a system comprising a processor (“One or more processing units 1276 may execute control program 1280 to cause system 1275 to perform any one or more of the processes described herein” at paragraph 0069, line 2), a convolutional neural network (“Network 120 may comprise any type of learning network that is or becomes known, including but not limited to a convolutional neural network” at paragraph 0026, line 1) to generate motion probability data indicative of a probability distribution of a degree of motion for medical imaging data generated by a medical imaging device(“In operation, the trained network receives an image and outputs a motion score” at paragraph 0019, line 1; “According to some embodiments, motion score 130 indicates a degree to which image 110 is corrupted by relative motion between the imaged object and the system used to obtain image 110” at paragraph 0022, line 4)
 determining, by the system, motion score data for the medical imaging data based on the motion probability data (“network 320 receives images Images.sub.(1-n)C(1-m) which were generated by motion corruption component 200 based on Images.sub.(1-n) and determines motion scores for each received image” at paragraph 0034, line 5).
Braun et al. does not explicitly disclose context data indicative of a context associated with the medical imaging data with respect to a medical condition or a patient identity, wherein the context indicates a degree of criticality of accuracy of a 
Reiner teaches a method in the same field of endeavor of medical image scoring, comprising:
determining, by the system, motion score data for the medical imaging data based on the motion probability data (“Motion can be determined by measuring the border sharpness of a character contained within the QA sensor 300” at paragraph 0092) and context data indicative of a context associated with the medical imaging data with respect to a medical condition or a patient identity, wherein the context indicates a degree of criticality of accuracy of a scan of an anatomical region associated with the patient identity by the medical imaging device (“The directly acquired QA data measurements obtained by the QA sensor 300, 308 are then analyzed by the program 110 by comparing the measured values against established QA norms, which are statistically defined as within normal limits, based upon a number of variables contained within the QA database 113. These variables can include (but are not limited to) the anatomic region being imaged (e.g., breast), the modality utilized (e.g., mammography), patient physical characteristics (e.g., breast size and tissue composition) and clinical indication (e.g., re-evaluate mass)” at paragraph 0093, line 9; “These individual QA scores can also be incorporated by the program 110 into a comprehensive QA score, which selectively weights the individual QA metrics based on criticality to overall image quality, and creates a mathematical score tied to overall image quality” at paragraph 0094, last sentence).

Regarding claim 12, Braun et al. discloses a method further comprising: calculating, by the system, a normalized expected value of the probability distribution (“As shown in FIG. 4, the loss associated with the processing of Image.sub.3C7 is equal to the difference between the motion score output by network 320 based on Image.sub.3C7 and the l.sub.2-norm of Image.sub.3C7 normalized by the l.sub.2-norm of Image.sub.3. In this regard, the l.sub.2-norm of Image.sub.3C7 normalized by the l.sub.2-norm of Image.sub.3 is considered the ground truth motion score for Image.sub.3C7” at paragraph 0035, line 7).
Regarding claim 13, Braun et al. discloses a method further comprising: generating, by the system, first motion probability data for a first medical image associated with the anatomical region; and generating, by the system, second motion probability data for a second medical image associated with the anatomical region (“network 320 receives images Images.sub.(1-n)C(1-m) which were generated by motion corruption component 200 based on Images.sub.(1-n) and determines motion scores for each received image. Loss layer component 330 determines a loss by comparing the motion scores to "ground truth" motion scores. In the illustrated embodiment, the ground truth motion scores are calculated based on each image of Images.sub.(1-n)C(1-m) and its corresponding image of Images.sub.(1-n).” at paragraph 0034, line 5).
claim 14, Braun et al. discloses a method wherein the determining comprises determining the motion score data based on a comparison of the first motion probability data and the second motion probability data (“training of network 320 involves determining a loss based on the output of network 320 and iteratively modifying network 320 based on the loss until the loss reaches an acceptable level or training otherwise terminates” at paragraph 0034, line 1; as the calculated loss is determined based upon the comparison of images and is subsequently iterated to determine the new motion score based upon the calculated loss, this corresponds to determining motion score data based upon the comparison of the motion probabilities).
Regarding claim 15, the Braun et al. and Reiner combination discloses a method wherein the determining comprises modifying initial motion score data to determine the motion score data based on the context data indicative of the context that indicates the degree of criticality of the accuracy of the scan of the anatomical region associated with the patient identity and based on a weight value associated with the degree of criticality, wherein the context relates to a scan type of the scan, a medical purpose of the scan, and a medical history associated with the patient identity (“The directly acquired QA data measurements obtained by the QA sensor 300, 308 are then analyzed by the program 110 by comparing the measured values against established QA norms, which are statistically defined as within normal limits, based upon a number of variables contained within the QA database 113. These variables can include (but are not limited to) the anatomic region being imaged (e.g., breast), the modality utilized (e.g., mammography), patient physical characteristics (e.g., breast size and tissue composition) and clinical indication (e.g., re-evaluate mass)” Reiner at paragraph 0093, 
Regarding claim 16, Braun et al. discloses a method further comprising: 
transmitting, by the system, an alert in response to a determination that the motion score data satisfies a defined criterion (“Quality evaluation component 140 may evaluate these scores (e.g., by comparing the scores against score thresholds corresponding to each type of motion score) and output an Acceptable or Unacceptable indicator based on the comparison” at paragraph 0024, line 2).
Regarding claim 17, Braun et al. discloses a non-transitory computer readable storage device comprising instructions (“Storage device 1278 stores program code of control program 1280” at paragraph 0069, line 1) that, in response to execution, cause a system comprising a processor (“One or more processing units 1276 may execute control program 1280 to cause system 1275 to perform any one or more of the processes described herein” at paragraph 0069, line 2) to perform operations, comprising: 

 determining motion score data for the medical imaging data based on the motion probability data (“network 320 receives images Images.sub.(1-n)C(1-m) which were generated by motion corruption component 200 based on Images.sub.(1-n) and determines motion scores for each received image” at paragraph 0034, line 5).
Braun et al. does not explicitly disclose context data indicative of a context associated with the medical imaging data with respect to a medical condition or a patient identity, wherein the context indicates a degree of criticality of accuracy of a scan of an anatomical region associated with the patient identity by the medical imaging device.
Reiner teaches a non-transitory computer readable storage device comprising instructions that (“a memory 109 with a program 110 having a data structure 111, and/or other components” at paragraph 0037, line 6), in response to execution, cause a system comprising a processor to perform operations (“processor 106 may access the memory 109 in which may be stored at least one sequence of code instructions that may include 
determining motion score data for the medical imaging data based on the motion probability data (“Motion can be determined by measuring the border sharpness of a character contained within the QA sensor 300” at paragraph 0092) and context data indicative of a context associated with the medical imaging data with respect to a medical condition or a patient identity, wherein the context indicates a degree of criticality of accuracy of a scan of an anatomical region associated with the patient identity by the medical imaging device (“The directly acquired QA data measurements obtained by the QA sensor 300, 308 are then analyzed by the program 110 by comparing the measured values against established QA norms, which are statistically defined as within normal limits, based upon a number of variables contained within the QA database 113. These variables can include (but are not limited to) the anatomic region being imaged (e.g., breast), the modality utilized (e.g., mammography), patient physical characteristics (e.g., breast size and tissue composition) and clinical indication (e.g., re-evaluate mass)” at paragraph 0093, line 9; “These individual QA scores can also be incorporated by the program 110 into a comprehensive QA score, which selectively weights the individual QA metrics based on criticality to overall image quality, and creates a mathematical score tied to overall image quality” at paragraph 0094, last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the QA metrics as taught by Reiner in the system of 
Regarding claim 18, Braun et al. discloses a computer readable storage medium wherein the operations further comprise: calculating a normalized expected value of the probability distribution (“As shown in FIG. 4, the loss associated with the processing of Image.sub.3C7 is equal to the difference between the motion score output by network 320 based on Image.sub.3C7 and the l.sub.2-norm of Image.sub.3C7 normalized by the l.sub.2-norm of Image.sub.3. In this regard, the l.sub.2-norm of Image.sub.3C7 normalized by the l.sub.2-norm of Image.sub.3 is considered the ground truth motion score for Image.sub.3C7” at paragraph 0035, line 7).
Regarding claim 19, Braun et al. discloses a computer readable storage medium wherein the operations further comprise: generating first motion probability data for a first medical image associated with an anatomical region; and generating second motion probability data for a second medical image associated with the anatomical region (“network 320 receives images Images.sub.(1-n)C(1-m) which were generated by motion corruption component 200 based on Images.sub.(1-n) and determines motion scores for each received image. Loss layer component 330 determines a loss by comparing the motion scores to "ground truth" motion scores. In the illustrated embodiment, the ground truth motion scores are calculated based on each image of Images.sub.(1-n)C(1-m) and its corresponding image of Images.sub.(1-n).” at paragraph 0034, line 5).
Regarding claim 20, Braun et al. discloses a computer readable storage medium wherein the operations further comprise: determining the motion score data based on a .

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Braun et al. and Reiner as applied to claims 1 and 10 above, and further in view of Lu et al. (US 2020/0302619).
Regarding claim 2, the Braun et al. and Reiner combination discloses a system as described in claim 1 above.
The Braun et al. and Reiner combination does not explicitly disclose that the machine learning component generates the motion probability data based on an artificial recurrent neural network.
Lu et al. teaches a system in the same field of endeavor of medical image motion detection, wherein the machine learning component generates the motion probability data (“The motion determination device 450 may be configured to determine the physiological motion of the object” at paragraph 0064, line 6) based on an artificial recurrent neural network (“Exemplary image recognition algorithms may include a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a RNN as taught by Lu et al. as the training network of the Braun et al. and Reiner combination as Braun et al. suggests the use of any type of learning network for classification (see Braun et al. at paragraph 0026) and Lu et al. demonstrates that image motion detection is compatible with use of a RNN.
Regarding claim 11, the Braun et al. and Reiner combination discloses a system as described in claim 10 above.
The Braun et al. and Reiner combination does not explicitly disclose that the employing comprises employing an artificial recurrent neural network to generate the motion probability data.
Lu et al. teaches a method in the same field of endeavor of medical image motion detection, wherein the employing comprises employing an artificial recurrent neural network (“Exemplary image recognition algorithms may include a neural network-based image recognition algorithm (such as a convolutional neural network (CNN), a recurrent neural network (RNN)” at paragraph 0064, last sentence) to generate the motion probability data (“The motion determination device 450 may be configured to determine the physiological motion of the object” at paragraph 0064, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a RNN as taught by Lu et al. as the training network of the Braun et al. and Reiner combination as Braun et al. suggests the use of any type .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Braun et al. and Reiner as applied to claim 4 above, and further in view of Huang et al. (US 2021/0012162).
Regarding claim 6, the Braun et al. and Reiner combination discloses a system wherein the first medical image is associated with a first technique with respect to the anatomical region and the second medical image is associated with a second technique with respect to the anatomical region (“Motion corruption component 200 may modify the input image to simulate the effect of various motion types (e.g., rotation, translation) and degrees of motion severity during the acquisition of the input image” Braun et al. at paragraph 0029, line 1; the reference/ground truth images are used to simulate a motion corrupted image, thereby demonstrating different techniques).
Though Braun et al. discusses various MRI acquisition types (i.e. T1-weighted, T2-weighted in paragraph 0028), Braun et al. does not explicitly disclose generating a motion corrupted image in a different MRI acquisition technique from the reference image.
Huang et al. teaches a system in the same field of endeavor of MRI image processing, wherein the first medical image is associated with a first scan technique with respect to the anatomical region and the second medical image is associated with a second scan technique with respect to the anatomical region (“This disclosure includes a cross-modality image synthesis solution, which is related to texture transfer, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a synthesizer as taught by Huang et al. together with the motion corrupted simulation of the Braun et al. and Reiner combination to be able to generate additional training data for better discrimination by the learning network.
Regarding claim 7, the Braun et al. and Reiner combination discloses a system wherein the first medical image is associated with a first level and the second medical image is associated with a second level (“Motion corruption component 200 may modify the input image to simulate the effect of various motion types (e.g., rotation, translation) and degrees of motion severity during the acquisition of the input image” Braun et al. at paragraph 0029, line 1; the reference/ground truth images are used to simulate a motion corrupted image, thereby demonstrating different techniques).
Though Braun et al. discusses various MRI acquisition types (i.e. T1-weighted, T2-weighted in paragraph 0028), Braun et al. does not explicitly disclose generating a motion corrupted image in a different MRI acquisition technique from the reference image.
Huang et al. teaches a system in the same field of endeavor of MRI image processing, wherein the first medical image is associated with a first contrast level and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a synthesizer as taught by Huang et al. together with the motion corrupted simulation of the Braun et al. and Reiner combination to be able to generate additional training data for better discrimination by the learning network.


Response to Arguments

Summary of Remarks (@ response pages labeled 15-19): The Braun et al. and Yoo et al. references do not teach or disclose determining “motion score data for the medical imaging data based on the motion probability data and context data indicative of a context associated with the medical imaging data with respect to a medical condition or a patient identity, wherein the context indicates a degree of criticality of accuracy of a scan of an anatomical region associated with the patient identity by the medical imaging device”.

Examiner’s Response: This argument is moot in view of the newly cited Reiner reference.

Summary of Remarks (@ response pages labeled 19-20): Braun et al. does not teach or disclose “an image quality component that, in response to the alert indicating the impermissibly high degree of motion associated with the medical imaging data obtained from the scan, initiates a rescan of the anatomical region associated with the patient identity by the medical imaging device”.

Examiner’s Response: This argument is moot in view of the newly cited Reiner reference.

Summary of Remarks (@ response pages labeled 21-25): The Braun et al. and Yoo et al. references do not teach or disclose modifying “initial motion score data to determine the motion score data based on the context data indicative of the context that indicates the level of criticality of the accuracy of the scan of the anatomical region associated with the patient identity, wherein the context relates to at least one of a scan type of the scan, a medical purpose of the scan, or a medical history associated with the patient identity, wherein the level of criticality of the accuracy of the scan is identified from a group of levels of criticality comprising a first level of criticality of the accuracy of the scan and a second level of criticality of the accuracy of the scan, and wherein the second level of criticality is higher than the first level of criticality”.

Examiner’s Response: This argument is moot in view of the newly cited Reiner reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662